DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layer (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 thru 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 1, the applicant states “a die attach portion”; however, it appears (see, for example, Fig. 3) that the entire clip 10 may be construed as a die attach portion including portions that do not directly attach to the die 21 since those portions are contiguous; however, appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In view of the 112 rejection above, claims 1 thru 7, 20 thru 25, and 27 thru 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 2017/0148746 A1.  Chiu discloses (see, for example, FIG. 2B) a clip comprising a die attach portion 10, first major surface 101b, second major surface 101u, and a through hole.  The bottom part of the through hole forms a curved transition from the inner wall to the first major surface 101b.  The curved transition has a circular arc segment that has a radius R unequal to zero.  Because of the 112 rejection, it would have obvious to one of ordinary skill in the art to have a die attach portion and 
Regarding claim 2, Chiu does not disclose the non-zero radius R being within a range of 0.05 mm to 0.5 mm; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the non-zero radius R being within a range of 0.05 mm to 0.5 mm in order to improve the base, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 3-4, see, for example, FIG. 13A and 13B wherein Chiu discloses two elongated slots 3 parallel to each other.
Regarding claim 5, see, for example, paragraph [0058] wherein Chiu discloses a base body 10 is copper or other metal, etc.
Regarding claims 6-7, see, for example, paragraph [0059] wherein Chiu discloses layer 74’ being nickel-gold or other suitable metal or alloy. 
Regarding claim 20, see, for example, FIG. 2B wherein Chiu discloses the through hole having the shape of two circles (i.e. at least one circle).
Regarding claim 21, see, for example, FIG 2B wherein Chiu discloses a lead 40.
Regarding claim 22, see, for example, Chiu discloses (see, for example, FIG. 2B) a clip comprising a die attach portion 10, first major surface 101b, second major surface 101u, and a through hole.  The bottom part of the through hole forms a curved transition from the inner wall to the first major surface 101b.  The curved transition has a circular arc segment that has a radius R unequal to zero.  Further, in FIG. 2B, Chiu discloses two leads 40, 44.

Regarding claim 24, Chiu does not disclose the non-zero radius R being within a range of 0.05 mm to 0.5 mm; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the non-zero radius R being within a range of 0.05 mm to 0.5 mm in order to improve the base, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 25, see, for example, FIG. 2B wherein Chiu discloses a through hole which may be construed as an elongated slot as Webster’s Dictionary defines a slot as a narrow opening or groove.  Further, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 27, see, for example, paragraph [0058] wherein Chiu discloses a base body 10 is copper or other metal, etc.
Regarding claims 28-29, see, for example, paragraph [0059] wherein Chiu discloses layer 74’ being nickel-gold or other suitable metal or alloy. 
Regarding claim 30, see, for example, FIG. 2B wherein Chiu discloses the through hole having the shape of two circles (i.e. at least one circle).

Allowable Subject Matter
6.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive.  The Drawing Objection is maintained because claim 6 states “a layer”; this layer does not appear in the drawings.  This objection appeared in the previous office action but was not addressed.
Regarding the applicant’s argument in the second paragraph of page 7 of the amendment filed 10/13/21 that Chiu fails to disclose a through hole extending between a first and second major surface of a die attach portion and that the through hole of Chiu is not at a die attach portion where die 20 is arranged, this argument is not persuasive because in FIG. 2B clearly discloses a through hole (i.e. comprising two circles) that divides a die attach portion 10 from the first major surface 101b to a second major surface 101u.   The applicant’s argument that the through hole of Chiu is not at a die attach portion wherein die 20 is arranged is not persuasive because the Chiu’s structure 10 may be defined as a die attach portion since it contains a die 20 attached to it.  Since the die 20 is on a structure 10 wherein a die may be attached, the structure 10 may be defined as a “die attach portion.”   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Eugene Lee
January 17, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815